DETAILED ACTION
Claims 1-3 and 5-8 were rejected in Office Action mailed on 02/16/2022.
Applicant filed a response on 06/15/2022.
Claims 1-3 and 5-10 are pending, and claims 9-10 are withdrawn.
Claims 1-3 and 5-8 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bortinger et al., US 2007/0225511 A1, (Bortinger) (provided in IDS received on 07/29/2019).
Regarding claims 1 and 5-7, Bortinger discloses a process for producing a catalyst useful for the epoxidation of an olefin; more particularly, a catalyst useful for the oxidation of ethylene to ethylene oxide; the catalyst comprises a solid support such as alpha-alumina, which has a catalytically effective amount of silver or a silver-containing compound, and a promoting amount of rhenium or a rhenium-containing compound; to produce a catalyst precursor, the catalyst precursor is contacted with an atmosphere comprising oxygen and steam, which atmosphere is substantially absent of an olefin (i.e., such as ethylene), to hasten the attainment of peak selectivity in the process of oxidation of ethylene to ethylene oxide (reading upon A method for the conditioning of an ethylene epoxidation catalyst comprising: contacting an ethylene epoxidation catalyst comprising a carrier, having silver and a rhenium promoter, with a conditioning feed gas in the absence of ethylene) (Bortinger, Abstract).
Bortinger further discloses the ethylene epoxidation catalyst is prepared by support impregnation followed by calcination (i.e., silver and a rhenium promoter are deposited on the support) (Bortinger, page 5, Example 1 – Part 2: Support Impregnation).
Bortinger further discloses in Part 3: Conditioning of the Catalyst Precursor, after initiating a flow of dry air (i.e., a mixture of gas of 21 mole-% O2 with inert gas N2, reading upon in the absence of ethylene) through the catalyst bed, the oven was heated from room temperature to 200°C at a heating rate of about 2°C/min (i.e., a duration time of 10 mins during 180°C to 200°C; (200-180)/2=10 mins) and then held at this temperature for 30 minutes; temperature was then increased to 230°C at 0.5°C/min (i.e., a duration time of 60 mins during 200°C to 230°C; (230-200)/0.5=60 mins) and then held at this temperature for 30 minutes (Bortinger, [0044]). Therefore, the total period of time during 180°C to 230°C is 2 hours and 10 mins (10+30+60+30=130 mins= 2 hours and 10 mins). Absent showing of unexpected results, 230°C is considered to be in close proximity to the 220°C claimed in Applicants’ claim 1. Therefore, Applicants’ claimed limitation of conditioning for a period of at least 2 hours at a temperature that is above 180°C and at most 220°C is made obvious by Bortinger’s conditioning for 2 hours and 10 mins during 180°C to 230°C. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 I.

Further regarding claim 1, Bortinger does not explicitly disclose that wherein the contacting of the ethylene epoxidation catalyst with the conditioning feed gas occurs in an epoxidation reactor. However, it is obvious to a person of ordinary skill in the art that the contacting of the ethylene epoxidation catalyst with the conditioning feed gas can be conducted in an epoxidation reactor for convenience purposes.

Further regarding claim 3, Bortinger further discloses in Part 3: Conditioning of the Catalyst Precursor, after initiating a flow of dry air (i.e., a mixture of gas of 21 mole-% O2 with inert gas N2, absence of ethylene) through the catalyst bed, the oven was heated from room temperature to 200°C at a heating rate of about 2°C/min (i.e., a duration time of 10 mins during 185°C to 200°C; (200-185)/2=7.5 mins) and then held at this temperature for 30 minutes. Temperature was then increased to 230°C at 0.5°C/min (i.e., a duration time of 60 mins during 200°C to 230°C; (230-200)/0.5=60 mins) and then held at this temperature for 30 minutes (Bortinger, [0044]). Therefore, the total period of time during 185°C to 230°C is 2 hours and 7.5 mins (7.5+30+60+30=127.5 mins= 2 hours and 7.5 mins). As set forth above, absent showing of unexpected results, 230°C is considered to be in close proximity to the 220°C claimed in Applicants’ claim 3. Therefore, Applicants’ claimed limitation of conditioning for a period of at least 2 hours at a temperature that is above 185°C and at most 220°C is made obvious by Bortinger’s conditioning for 2 hours and 7.5 mins during 185°C to 230°C. 

Alternatively, the heating range of Bortlinger from 180-230°C or 185-230°C overlap the claimed ranges in claims 1 and 3.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bortinger and in view of Lockemeyer et al., US 7,485,597 B2 (Lockemeyer) (provided in IDS received on 07/29/2019).
Regarding claim 8, as applied to claim 1, Bortinger does not explicitly disclose further comprising contacting the ethylene epoxidation catalyst with a sweeping gas. 
With respect to the difference, Lockemeyer teaches a method for improving the selectivity of a supported highly selective epoxidation catalyst. Lockemeyer specifically teaches it may be useful to pretreat the catalysts in some instances by subjecting them to a high temperature with an inert sweeping gas passing over the catalysts (Lockemeyer, column 5, lines 41-46).
As Lockemeyer expressly teaches, the high catalyst temperature converts a significant portion of organic nitrogen compounds which may have been used in the manufacture of the catalysts to nitrogen containing gases which are swept up in the gas stream and removed from the catalyst. In addition, any moisture may be removed from the catalyst (Lockemeyer, column 5, lines 45-55).
Lockemeyer is analogous art as Lockemeyer is drawn to an epoxidation catalyst.
In light of the motivation of subjecting the catalyst to a high temperature with an inert sweeping gas passing over the catalysts as taught by Lockemeyer, it therefore would be obvious for a person of ordinary skill in the art to modify the conditioning of Bortinger, and further subject the catalysts to a high temperature with an inert sweeping gas passing over the catalysts, in order to remove organic nitrogen compounds and any moisture, and thereby arrive at the claimed invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lockemeyer and in view of Zhang et al., WO 2012/141942 A1 (Zhang).
Regarding claims 1-3 and 5-8, Lockemeyer discloses a method for improving the selectivity of a supported highly selective epoxidation catalyst, which method comprises contacting the catalyst, or a precursor of the catalyst comprising the silver in cationic form, with a feed comprising oxygen at a catalyst temperature above 250°C. for a duration of up to 150 hours (reading upon a method for the conditioning of an ethylene epoxidation catalyst, comprising contacting an ethylene epoxidation catalyst with a conditioning feed gas comprising oxygen for a period of time of at least 2 hours) (Lockemeyer, Abstract) and in particular 2-40 hours (Lockemeyer, column 6, 1st paragraph).
Lockemeyer further discloses that generally, the highly selective silver-based epoxidation catalyst is a supported catalyst (Lockemeyer, column 3, 2nd paragraph); a higher total pore volume is advantageous in view of a more efficient deposition and silver and further catalyst components on the support by impregnation (Lockemeyer, column 3, lines 44-48); preferred amounts of the components of these catalysts are, when calculated as the element on the total catalyst: silver from 10 to 500 g/kg, rhenium from 0.01 to 50 mmole/kg (Lockemeyer, column 4, lines 62-65) (reading upon having silver and a rhenium promoter deposited thereon).
Lockemeyer further discloses that the heat treatment and the production of ethylene oxide in the same stainless U-shaped tubes (reading upon wherein the contacting of the ethylene epoxidation catalyst with the conditioning feed gas occurs in an epoxidation reactor) (Lockemeyer, column 13, lines 39 to column 14, lines 6); and gas composition during heat treatment for Example 3 is 9.4%v oxygen (i.e., 9.4 mole-%), 6.7%v carbon dioxide, 0.5 ppmv ethyl chloride (i.e., an organic chloride), balance: nitrogen (i.e., an inert gas), (reading upon in the absence of ethylene and further comprises an inert gas and an organic chloride and wherein the conditioning feed gas comprises oxygen in a concentration of from 0.5 to 21 mole-%, relative to the total conditioning feed gas) (Lockemeyer, column 14, Table 1).
Lockemeyer further discloses when new catalysts are utilized, it may be useful in some instances to pretreat these catalysts prior to carrying out the invention by subjecting them to a high temperature with an inert sweeping gas passing over the catalyst. The sweeping gas is for example nitrogen or argon, or mixtures comprising nitrogen and/or argon (Lockemeyer, column 5, lines 41-46).

Further regarding claims 1 and 3, Lockemeyer does not explicitly disclose at a temperature that is above 180°C and at most 220°C or wherein the temperature is from at least 185°C and at most 220°C.
With respect to the difference, Zhang teaches a process for conditioning a high efficiency silver catalyst used to manufacture ethylene oxide (Zhang, Abstract). Zhang specifically teaches that when exposed to a conditioning feed gas comprising nitrogen at a conditioning temperature of 150 °C and 220°C, the catalyst activity gain, the activity increase diminishes as the conditioning temperature is increased from 150°C to 220°C (therefore suggesting a temperature at or above 150°C, but below 220°C) (Zhang, page 27, Table II, Run 03 and 04). 
As Zhang expressly teaches, it has been found that the introduction of a non-reactive conditioning medium comprising selected feed gas components to such a catalyst provides unexpected improvements in catalyst performance following start-up. It has also been found that the catalyst conditioning methods described herein achieve such benefits with fresh catalysts, aged catalysts, and when re-starting a high-efficiency silver catalyst following an unexpected shutdown such as resulting from the occurrence of a reactor trip condition (Zhang, [0017]); it has been found that the use of the catalyst conditioning methods described herein in conjunction with re-starting a reactor following an unplanned shutdown or reactor trip yields a quicker attainment of a target ethylene oxide production parameter than would otherwise be possible (Zhang, [0063]).
Zhang is analogous art as Zhang is drawn to a process for conditioning a high efficiency silver catalyst used to manufacture ethylene oxide.
In light of the motivation of conditioning the high efficiency silver catalyst used to manufacture ethylene oxide at a temperature range of 150°C to 220°C, as taught by Zhang, it therefore would be obvious to a person of ordinary skill in the art to modify the method of Lockemeyer and contacting the catalyst, with a feed gas at a catalyst temperature of 150°C to 220°C, instead of above 250°C. A temperature range of 150°C to 220°C encompasses Applicants’ claimed ranges of a temperature that is above 180°C and at most 220°C or wherein the temperature is from at least 185°C and at most 220°C. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Response to Arguments
Applicant primarily argues:
“Bortinger does not teach or fairly suggest conditioning a catalyst within an epoxidation reactor as recited in claim 1.
…
However, Bortinger explicitly discloses that the activation conditioning step is carried out ex-situ and a "benefit of this discovery is that the catalyst can be used in the process without the complicated catalyst conditioning required by the prior art." (Emphasis added.) Bortinger, paragraph 9. Bortinger discusses that conditioning the catalyst in the prior art is done inside the reactor used for epoxidation rather than before placement in the epoxidation reactor. See, e.g., id at paragraph 6.”

Remarks, p. 4-5

The Examiner respectfully traverses as follows:
Firstly, while Bortinger does not explicitly disclose that wherein the contacting of the ethylene epoxidation catalyst with the conditioning feed gas occurs in an epoxidation reactor. However, it would have been obvious to a person of ordinary skill in the art that the contacting of the ethylene epoxidation catalyst with the conditioning feed gas can be conducted in an epoxidation reactor for convenience purpose, absent evidence to the contrary, as set forth in p. 5 of Office Action mailed 02/16/2022.
Secondly, activation condition step can be carried out ex-situ while conducting the conditioning in an epoxidation reactor, e.g., conducting conditioning in an epoxidation reactor, then conducting a subsequent epoxidation reaction in a different epoxidation reactor, or in the same epoxidation reactor after the conditioned catalyst is removed and a different batch of conditioned catalyst is reloaded for the epoxidation reaction.
Thirdly, Bortinger discloses in Part 3: Conditioning of the Catalyst Precursor, after initiating a low of dry air through the catalyst bed (Bortinger, [0044]), indicating that a reactor would necessarily be used, which could read upon an epoxidation reactor. Specifically, Bortinger discloses the catalyst precursor was positioned inside a stainless-steel drum with gas connections (Bortinger, [0043]), which could read upon an epoxidation reactor.

Applicant further argues:
“However,the modification of Lockemeyer with Zhang proposed by the Examiner changes the manner in which Lockemeyer operates. For example, Lockemeyer specifically states that the heat treatment represents "an increase in catalyst temperature from the prevailing catalyst operating temperature followed by a decrease in temperature to a level which is desirable as an operating temperature of the catalyst." Lockemeyer, col. 6, line 67- col. 7, line 4. As discussed above, the process of Lockemeyer contacts the catalyst with a feed having oxygen at a temperature above 250 °C and decreases. See, e.g., id. at col. 5, lines 51-54 and lines 59-63 and col. 14, lines 61-63. Following heat treatment of the catalyst, Lockemeyer discloses decreasing the temperature to at most 250 °C. See, e.g., id. at col. 6, lines 49-51 and col. 14, lines 63-66. Therefore, conditioning the catalyst at a temperature lower than the epoxidation reaction temperature as suggested by Zhang, does not necessarily flow from the teachings of Lockemeyer.”

Remarks, p. 5-6, which are summed up on pg. 7.  

The Examiner respectfully traverses as follows:
Given that Zhang provides a proper motivation to combine, specifically, to provide catalyst with improvement in performance, and Zhang is an analogous art, specifically, drawn to a process for conditioning a high efficiency silver catalyst used to manufacture ethylene oxide, therefore, it would have been obvious to a person of ordinary skill in the art to modify the method of Lockemeyer and contacting the catalyst, with a feed gas at a catalyst temperature of 150°C to 220°C, instead of above 250°C, as taught by Zhang.
A person of ordinary skill in the art would have been able to arrive at a feed gas at a catalyst temperature of 150°C to 220°C, instead of above 250°C. “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. Therefore, the Examiner’s position remains, it would be obvious to one of ordinary in the art to achieve a successful modification, absent evidence to the contrary.

Applicant’s argument regarding rejections over Matusz in view of Cooker is found convincing, particularly regarding:
 “However, the Applicant notes that a person having ordinary skill in the art would not turn to Cooker to modify Matusz because it is known in the field of epoxidation that different olefins respond differently to direct epoxidation in the presence of epoxidation catalyst. Indeed, Cooker explicitly states that "[i]t is well-known, however, that the catalysts and reaction conditions which are best suited for ethylene oxide production do not give comparable results in the direct oxidation of higher olefins such as propylene." Cooker, col. 1, lines 30-34.” (Remarks, p. 8). 

Therefore, rejections over Matusz in view of Cooker, and rejections over Matusz in view of Cooker and Lockemeyer are withdrawn from the record. 

Applicant further argues:
“The Applicant submits that the Examiner's analysis clearly bears the earmarks of "decomposing an invention into its constituent elements, finding each element in the prior art, and then claiming that it is easy to reassembly these elements into the invention" which "is forbidden ex post analysis." In re Mahurkar Patent Litigation, 831 F. Supp. 1354, 28 U.S.P.Q.2d 1801 (N.D. Ill. 1993), aff d, 711 F.3d 1573, 37, U.S.P.Q.2d 1138 (Fed. Cir. 1995). The Applicant contends that there is no objective analysis or motivation that supports the Examiner's modification of Bortinger, Lockemeyer, nor Matusz. Instead, the motivation to modify these references in the manner indicated appears to be solely derived from the application itself (and the claim language in particular) and appears to be justified based solely on the Examiner's conclusory reasoning, rather than the objective teachings of the references themselves.”

Remarks, p. 9

The Examiner respectfully traverses as follows:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
It’s the Examiner’s position that no impermissible hindsight is used in the Office action.  
Specifically, Bortinger discloses that the activation conditioning step can be carried out in an ex-situ operation (Bortinger, [0009]), indicating ex-situ conditioning is one option. Further, as applicant noted, according to Bortinger, it is known in the art that it is either in in-situ operation or ex-situ operation (Bortinger, [0006]). Therefore, it would be obvious to one of ordinary skill in the art to choose an operation, including the presently claimed, with reasonable expectation of success, absent evidence to the contrary.
Lockemeyer and Zhang are both drawn to epoxidation catalyst, and motivation to combine is from Zhang, namely, to provide improvements in catalyst performance (Zhang, [0017]; [0063]).


Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 29, 2022